Citation Nr: 1727467	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-08 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder with upper extremity radiculopathy.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1969 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In August 2015, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder.

The issue of an increased rating for cervical spine (degenerative disc disease), radiculopathy (right upper extremity), and hypertension, has been raised by the record in a January 2017 VA Form 21-526EZ, and has been adjudicated by the Agency of Original Jurisdiction (AOJ) in decisions dated April 2017 and May 2017.  However, a review of the record shows that the Veteran has not yet submitted a Notice of Disagreement (NOD) or Substantive Appeal (e.g., VA Form 9 or equivalent statement) subsequent to those decisions.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2016).  That is, he has not appealed either the initial rating or effective date assigned for his service-connected impairments of the cervical spine (degenerative disc disease), radiculopathy (right upper extremity), and hypertension.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the veteran must separately appeal these downstream issues).  Thus, the issue of a higher initial rating for the service-connected impairments of cervical spine disorder (degenerative disc disease), radiculopathy (right upper extremity), and hypertension, is not on appeal before the Board.  


FINDINGS OF FACT

1.  In a May 2016 rating decision, the RO granted service connection for degenerative disc disease of the cervical spine, also claimed as recurring cervical pain with radiculopathy of the extremities and cervical pain with tingling in the arms and legs.

2.  In a May 2016 rating decision, the RO granted service connection for radiculopathy, right upper extremity and service connection for hypertension.  

3.  In an April 2017 rating decision, the RO granted service connection for radiculopathy, left upper extremity

4.  There is no longer a controversy regarding the benefit sought on appeal, as the RO has granted the claim for service connection for cervical strain with intervertebral disc syndrome, radiculopathy of both upper extremities, and hypertension.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to whether service connection for cervical spine disorder with upper extremity radiculopathy, and hypertension, is warranted.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the Veterans or the dependents or survivors of Veterans.  38 U.S.C.A. §§ 511(a), 7104 (West 2014).  

All questions in a matter which under section 511(a) of title 38, United States Code, are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5). 

In the present case, in a May 2016 rating decision, the RO granted service connection for degenerative disc disease of the cervical spine, also claimed as recurring cervical pain with radiculopathy of the extremities and cervical pain with tingling in the arms and legs, with an evaluation of 10 percent effective June 11, 2009, and 30 percent from January 28, 2016; the RO granted service connection for radiculopathy, right upper extremity, with an evaluation of 20 percent effective June 11, 2009; and the RO granted service connection for hypertension, with an evaluation of 0 percent effective October 30, 2009.  In an April 2017 rating decision, the RO granted service connection for radiculopathy, left upper extremity, with an evaluation of 60 percent effective May 16, 2016.  These decisions represent a full grant of the benefit that had been sought on appeal.  Thus, the service connection issue on appeal to the Board is rendered moot.  In other words, there is no longer a question or controversy remaining.  Nor are any exceptions to the mootness doctrine present because the ultimate relief sought on appeal, service connection for cervical spine disorder with upper extremity radiculopathy, and hypertension, has been accomplished without the need for action by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  See also Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  Accordingly, the Veteran's appeal is dismissed.


ORDER

The appeal of the denial of service connection for cervical spine disorder with upper extremity radiculopathy is dismissed.

The appeal of the denial of service connection for hypertension is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


